Citation Nr: 0201131	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-08 099	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than January 18, 
1996, for the grant of service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  By a decision dated in February 1994 the Board denied 
service connection for an acquired psychiatric disorder, to 
include PTSD and a psychosis; the veteran did not appeal this 
denial to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(hereinafter the Court).

2.  By a letter received by VA on May 25, 1995, the veteran 
stated that he should be receiving compensation for a 
psychiatric disorder.

3.  By a decision dated in October 1997, the Board held that 
a medical opinion of March 1996 constituted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for an acquired psychiatric disability.

4.  By a decision dated in September 2000 the Board held that 
opinions and findings provided by a VA examiner in July 1998 
and private physicians in March 1996 and June 2000 warranted 
service connection for a psychiatric disorder.

5.  By rating action in January 2001, the RO established 
service connection for a psychiatric disorder, effective from 
January 18, 1996.


CONCLUSIONS OF LAW

1.  The February 1994 Board decision denying service 
connection for an acquired psychiatric disorder is final as 
to the evidence then of record and any claim for service 
connection for a psychiatric disorder filed prior to this 
date.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

2.  The criteria for an effective date of May 25, 1995, for 
the grant of service connection for a psychiatric disorder 
have been met.  38 U.S.C.A. § 5110, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was discharged from active military 
service in August 1975.  He filed a claim for service 
connection for residuals of a head injury in May 1983.  On VA 
examination in June 1983, he complained of difficulty 
concentrating and trouble dealing with stress.

The Board, in November 1985, denied service connection for 
residuals of a head injury.  In that determination, it was 
noted that the available service medical records were 
incomplete.

In February 1987, additional service records were associated 
with the veteran's claims folder which reflect that he had 
been seen during service in 1974 for recurrent depression and 
that adult situational reaction with mild depressive anxiety 
features was diagnosed.  By a rating dated in April 1987, the 
RO denied entitlement to service connection for adult 
situational reaction.  

A June 1987 VA outpatient treatment record reflects that the 
veteran was seen for symptoms which included crying spells, 
insomnia, and auditory hallucinations.  A diagnosis of mild 
anxiety is shown.

In a Board decision in May 1988, service connection was 
granted for a scalp laceration.  However, service connection 
was denied for all other residuals of a head injury.

Records from V. Cavin, M.A., a psychotherapist, include an 
August 1988 treatment summary that shows diagnostic 
impressions of adjustment disorder with atypical features and 
rule out post-traumatic stress disorder (PTSD).

A February 1989 VA psychiatric examination for disability 
evaluation purposes resulted in a diagnosis of dysthymic 
disorder.  In a March 1989 rating, the RO denied service 
connection for dysthymic disorder and PTSD.

The Board, in July 1990, remanded the issue of entitlement to 
service connection for a neuropsychiatric disorder, to 
include PTSD, for additional development.  VA examination in 
August 1990 resulted in a diagnosis of dysthymic disorder.  
Other diagnoses reported by K. Kerr, Ph.D., in 1990 included 
malingering; factitious disorder; major depressive episode; 
bipolar disorder, depressed; psychological factors affecting 
physical condition; and substance abuse.  In 1991, diagnoses 
included atypical psychosis, PTSD, and adjustment disorder 
with depressed mood.

The Board again remanded the case in February 1992 and in May 
1993, when the Board requested that the veteran be accorded a 
period of hospitalization for observation and evaluation to 
determine the nature of his current psychiatric pathology.

In statements dated in November and December 1993, the 
veteran, in essence, refused to undergo the VA period of 
hospitalization for observation and evaluation requested by 
the Board.  He stated that he was "afraid to take the test" 
and had "a deathful fear of all hospitals, especially the 
VAMC Jackson." 

The Board denied the veteran's appeal for service connection 
for a neuropsychiatric disorder, to include PTSD, in February 
1994.  The Board found that the veteran did not manifest a 
chronic psychiatric disability in service or a psychosis 
until many years following his separation from service, and 
that any current psychiatric symptoms were not shown to be 
related to service.  The Board concluded that an acquired 
psychiatric disability was not incurred in or aggravated by 
service and that a psychosis may not be presumed to have been 
incurred in service.  The veteran was notified that the 
decision was appealable to the Court within 120 days.

In a letter received by VA on May 25, 1995, the veteran 
stated that he should be receiving compensation for a 
psychosis.  In a response dated in June 1995, VA noted that 
the Board issued a decision on his appeal in February 1994, 
which denied his claim for service connection for a 
neuropsychiatric disorder and that inasmuch as he did not 
file an appeal with the Court within 120 days from the date 
of that decision, the decision was final.  The veteran was 
advised that if he would like to re-open his claim, he should 
send VA evidence that his nervous condition was caused or 
made worse by his military service.

By a letter received on December 14, 1995, the veteran stated 
that he wished to re-open his claim for service connection 
for a psychosis.  By a letter received on January 18, 1996, 
the veteran requested that his claim be reopened for a 
psychosis.  He reported that he was being treated for this 
condition at the local VA hospital and that this was the same 
condition for which he was treated while in the military 
service.

In a progress note dated in March 1996, a private physician 
offered an opinion that the veteran suffered from a "major 
maladjustment factor with onset while in military."  By an 
October 1997 decision, the Board held that the medical 
opinion of March 1996 constituted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disability.  The Board 
remanded the claim for additional development.  

A July 1998 VA examination resulted in a diagnosis of 
schizoaffective disorder, depressed type.  The VA examiner 
stated that it appeared that the veteran had had a very 
serious psychotic breakdown during his military service.

In June 2000, F. Covington, M.D., diagnosed psychosis, not 
otherwise specified and rule out schizoaffective disorder.  
Dr. Covington offered his opinion that the veteran's current 
psychiatric pathology was directly related to his military 
service.

By a September 2000 decision, the Board held that opinions 
and findings provided by a VA examiner in July 1998 and 
private physicians in March 1996 and June 2000 weighed in 
favor of a finding that a psychiatric disorder was incurred 
during the veteran's period of active service.  The Board 
noted that the most recent diagnosis for this psychiatric 
disorder, as shown on the 1998 VA examination, was 
schizoaffective disorder, depressed type.

By January 2001 rating action, the RO established service 
connection for schizoaffective disorder, depressed type, 
effective from January 18, 1996.  The psychiatric disorder 
was evaluated as 50 percent disabling as of this date.

Law and Regulations.  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1105.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q)(1)(ii) and 
(r), the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim. 38 C.F.R. § 
3.155(a).  The informal claim must identify the benefit 
sought.

Analysis.  The veteran, in essence, contends that the 
effective date for the award of disability compensation 
benefits for a psychiatric disorder should be May 1983, the 
date he filed his original application for compensation.  He 
maintains that this is the appropriate date since he has 
continuously prosecuted his claim.

The record reflects that the Board denied service connection 
for a psychiatric disorder in February 1994.  The veteran did 
not initiate an appeal of that decision to the Court and it 
became final in accordance with 38 U.S.C.A. § 7104 and 38 
C.F.R. § 20.1100.  

Because that determination is final, it cannot be reversed or 
revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
20.1400.  The appellant has not specifically alleged clear 
and unmistakable error before the Board.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  Therefore, the Board's February 
1994 decision is final as to the evidence then of record and 
as to any claim for service connection for a psychiatric 
disorder filed prior to this date.  38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400(q)(1)(ii) and (r).  The date that the veteran 
filed an application for compensation benefits prior to this 
decision cannot serve as the effective date of his recent 
award of service connection for a psychiatric disorder.  See 
Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding that 
for effective date purposes, "the application . . . must be 
an application on the basis of which the increased rating was 
awarded"); Washington v. Gober, 10 Vet. App. 391, 393 (1997) 
("The fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Although the 
veteran may have suffered from a psychiatric disorder since 
the time of his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.")

Following the February 1994 denial of service connection for 
a psychiatric disorder, the veteran wrote a letter which was 
received by VA on May 25, 1995, in which he stated that he 
should be receiving compensation for a psychiatric disorder.  
The claim was subsequently reopened and on appeal, the Board 
adjudicated the issue of service connection for a psychiatric 
disorder on a de novo basis.  The Board held that the veteran 
was entitled to service connection for a psychiatric disorder 
based on evidence added to the record in 1996 and thereafter.

Therefore, the grant of service connection for a psychiatric 
disorder was based on a reopened claim and evidence added to 
the record in support of this reopened claim.  According to 
the law and regulations cited above, the appropriate 
effective date for such a claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  In 
this case, the RO determined that a letter received on 
January 18, 1996, in which the veteran requested that his 
claim be reopened for a psychosis, constituted the date of 
receipt of the reopened claim.

However, the Board finds that a letter received by VA on May 
25, 1995, in which the veteran stated that he should be 
receiving compensation for a psychosis constitutes a claim 
for service connection for a psychiatric disorder.  
Accordingly, the appropriate effective date for the grant of 
service connection for a psychiatric disorder can be no 
earlier than May 25, 1995, the date of receipt of the 
veteran's reopened claim.  To this extent, the benefit sought 
on appeal is allowed.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), as well as VA regulations issued in August 
2001 to implement the provisions of the VCAA.  Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  It also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the law 
have been satisfied.  The veteran and his representative were 
notified in the July 2001 Supplemental Statement of the Case 
of the provisions affecting the establishment of effective 
dates.  These provisions address the key issue in this case, 
which is the appropriate effective date for the grant of 
service connection.  There is no indication in the record 
that there is evidence that could be secured that would alter 
the record upon which this appeal turns.  This is so because 
the effective date issue turns on the record as it was 
constituted during the time period in question, not upon 
newly prepared evidence as might typically be sought in a 
claim for a higher rating.  Thus, in the circumstances of 
this case, a remand would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.


ORDER

Entitlement to an earlier effective date of May 25, 1995, for 
a grant of service connection for a psychiatric disorder is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


